Exhibit 10.3

 

EXECUTION VERSION

 

WAIVER AND FOURTH AMENDMENT
TO TERM LOAN CREDIT AND SECURITY AGREEMENT

 

THIS WAIVER AND FOURTH AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT
(this “Amendment”), dated as of December 19, 2019, is by and among Hudson
Technologies Company, a Tennessee corporation (“Hudson Technologies”), HUDSON
HOLDINGS, INC., a Nevada corporation (“Holdings”), and ASPEN REFRIGERANTS, INC.
(formerly known as AIRGAS-REFRIGERANTS, INC.), a Delaware corporation (“ARI” and
together with Hudson Technologies, and Holdings, collectively, the “Borrowers”,
and each a “Borrower”), the other Credit Parties hereto, the financial
institutions party hereto as lenders (the “Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as collateral agent and
administrative agent for the Lenders (in such capacities, the “Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders, and the Agent are
parties to that certain Term Loan Credit and Security Agreement dated as of
October 10, 2017 (as amended by that Limited Waiver and First Amendment to Term
Loan Credit and Security Agreement and Certain Other Documents, dated as of June
29, 2018 (the “First Amendment”), that certain Waiver and Second Amendment to
Term Loan Credit and Security Agreement, dated as of August 14, 2018 (the
“Second Amendment”), that certain Waiver and Third Amendment to Term Loan Credit
and Security Agreement, dated as of November 30, 2018 (the “Third Amendment”),
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the existing Events of Default identified on Schedule 1 hereto
(collectively, the “Specified Defaults”) have occurred and are continuing as of
the date hereof; and

 

WHEREAS, the Credit Parties have requested that the Agent and the Lenders (a)
waive the Specified Defaults, and (b) amend certain provisions of the Credit
Agreement, and the Agent and the Lenders have agreed to grant such waivers and
make such amendments, in each case, in accordance with and subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I. 

WAIVER

 

1.1           Waiver of Existing Events of Default. Subject to the terms and
conditions set forth herein, the Agent and the Required Lenders hereby waive the
Specified Defaults.

 

1.2           Effectiveness of Waivers. The foregoing waivers shall be effective
only to the extent specifically set forth herein and shall not (a) be construed
as a waiver of any breach, Default or Event of Default other than as
specifically waived herein nor as a waiver of any breach, Default or Event of
Default of which the Lenders have not been informed by the Credit Parties, (b)
affect the right of the Lenders to demand compliance by the Credit Parties with
all terms and conditions of the Credit Agreement and the Other Documents, except
as specifically modified or waived by the terms hereof, (c) be deemed a waiver
of any transaction or future action on the part of the Credit Parties requiring
the Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement or the Other Documents, or (d) except as waived hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
Other Document, whether arising as a consequence of any Default or Event of
Default which may now exist or otherwise, all such rights and remedies hereby
being expressly reserved.

 



 

 

Article II.
AMENDMENTs TO CREDIT AGREEMENT

 

2.1          Amendments to Definitions in the Credit Agreement.

 

(a)           Section 1.2 of the Credit Agreement is hereby amended by adding
the following new defined terms in proper alphabetical order:

 

“Acceptable Sale” means the sale of all or substantially all of the stock or
assets of the Credit Parties (whether in a single transaction or a series of
transactions) that either (A) provides for the repayment in full in cash of all
Obligations under the Credit Agreement and Other Documents, or (B) is otherwise
for a net purchase price and other consideration acceptable to the Required
Lenders.

 

“Bid Deadline” shall have the meaning set forth in Section 6.16(a)(vi) hereof.

 

“Board Observer” shall have the meaning set forth in Section 6.15 hereof.

 

“Buyer List” shall have the meaning set forth in Section 6.16(a)(ii) hereof.

 

“CIM” shall have the meaning set forth in Section 6.16(a)(iii) hereof.

 

“CRO” shall have the meaning set forth in Section 6.17 hereof

 

“Fourth Amendment” shall mean that certain Waiver and Fourth Amendment to Term
Loan Credit and Security Agreement dated as of December 19, 2019, by and among
the Borrowers, the other Credit Parties, the Agent, and the Lenders.”

 

“Fourth Amendment Effective Date” shall mean December 19, 2019.”

 

“Governing Body” shall have the meaning set forth in Section 6.15 hereof.

 

“Investment Banker” shall have the meaning set forth in Section 6.16(a)(i)
hereof.

 

2

 

 

“LTM Adjusted EBITDA” shall mean, at any date of determination, adjusted EBITDA
for the most recent twelve (12) calendar months.

 

“Milestones” shall have the meaning set forth in Section 6.16 hereof.

 

“Outside Date” shall have the meaning set forth in Section 6.16 hereof.

 

“Purchase Agreement” shall have the meaning set forth in Section 6.16(a)(viii)
hereof.

 

“Refinancing Commitment Letter” shall have the meaning set forth in Section
6.16(b)(iii)

 

“Refinancing Milestones” shall have the meaning set forth in Section 6.16
hereof.

 

“Sale” shall have the meaning set forth in Section 6.16 hereof.

 

“Sale Milestones” shall have the meaning set forth in Section 6.16 hereof.

 

“Sale/Refinancing Process” shall have the meaning set forth in Section 6.16
hereof.

 

“Sale/Refinancing Process Start Date” shall have the meaning set forth in
Section 6.16 hereof.

 

“Transaction” shall have the meaning set forth in Section 6.16 hereof.

 

“Trigger Event” shall mean any breach by the Credit Parties of Sections 6.5(a),
(b), or (d) hereof, or the failure of the Credit Parties to make any payment
under Section 2.6(a) hereof; provided, however, that a Trigger Event shall not
constitute an Event of Default hereunder. For the avoidance of doubt, upon the
occurrence of a Trigger Event, the Credit Parties shall remain obligated to make
all interest, principal and other payments hereunder, unless otherwise agreed as
between the Borrowers and the Lenders.

 

“Winning Bid” shall have the meaning set forth in Section 6.16(a)(vii) hereof.

 

(b)           Section 1.2 of the Credit Agreement is hereby amended by deleting
the terms “Business Recovery Plan”, “Exit Fee”, “Financial Advisor”, “Financial
Covenant Relief Period”, and “Revolving Loan” in their entirety.

 

(c)            Section 1.2 of the Credit Agreement is hereby amended by amending
and restating the terms “Intercreditor Agreement”, “Prepayment Premium”,
“Revolving Agent”, “Revolving Loan Agreement”, “Revolving Loan Documents”, and
“Revolving Loan Indebtedness” to read as follows:

 

3

 

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 19, 2019 by and between Agent and Revolving Agent, and
acknowledged by the Borrowers and Guarantors, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Prepayment Premium” shall mean an amount equal to the applicable percentage of
the principal amount so prepaid (including, without limitation, any payment upon
acceleration of the Loans and, for the avoidance of doubt, in connection with
any refinancing of the Loans and mandatory prepayments required under Section
2.20(b) or a prepayment required as a result of a disposition of assets not
permitted hereunder) in accordance with the table set forth below:

 

Period Applicable Prepayment
Premium From the Fourth Amendment
Effective Date through
March 31, 2020 0.50% From April 1, 2020 through
March 31, 2021 2.50% From April 1, 2021 and
thereafter 5.00%

 

“Revolving Agent” shall mean, (a) Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Revolving Loan Lenders under the
Revolving Loan Agreement, (b) any successor to Wells Fargo Bank, National
Association, by assignment or otherwise, and (c) any other party that may become
agent or trustee under the Revolving Loan Agreement in connection with a
refinancing, renewal or replacement thereof.

 

“Revolving Loan Agreement” shall mean that certain Credit Agreement, dated as of
the Fourth Amendment Effective Date, in the original principal amount of at
least $60,000,000, by and among the Revolving Agent, the lenders from time to
time party thereto, the Borrowers, and the other parties from time to time party
thereto, as the same may be amended, restated, replaced, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements, restatements and/or replacements thereof giving
effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such Credit Agreement.

 

“Revolving Loan Documents” shall mean the Revolving Loan Agreement and the “Loan
Documents”, as defined therein, as the same may be amended, restated, replaced,
modified or supplemented from time to time, including, without limitation,
amendments, modifications, supplements, restatements and/or replacements thereof
giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such documents.

 

4

 

 

“Revolving Loan Indebtedness” shall mean the “Revolving Obligations” as defined
in the Intercreditor Agreement.

 

(d)           Each reference contained in the Credit Agreement to “Undrawn
Availability” shall be substituted with a reference to “Excess Availability”.

 

(e)           Each reference contained in the Credit Agreement to “Average
Undrawn Availability” shall be substituted with a reference to “Average Excess
Availability”.

 

(f)            Each reference contained in the Credit Agreement to “Maximum Loan
Amount” shall be substituted with a reference to “Maximum Revolver Amount”.

 

(g)           Each reference contained in the Credit Agreement to “Revolving
Loan” shall be substituted with a reference to “Revolving Loan Indebtedness”.

 

(h)           “Special Director” shall, with respect to a Credit Party, have the
meaning given to such term in the applicable Credit Party’s By-Laws, as amended
as of the date hereof.

 

2.2          Amendment to Section 2.2(b) of the Credit Agreement. Section 2.2(b)
of the Credit Agreement is hereby amended by (a) adding “Subject to the
Intercreditor Agreement,” at the beginning of the first sentence thereof and (b)
deleting the proviso at the end of the sixth sentence thereof.

 

2.3          Amendment to Section 2.6(a) of the Credit Agreement. Section 2.6(a)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

 

(a)   Subject to the Intercreditor Agreement, the Borrowers shall repay the
outstanding principal amount of the Loans in quarterly installments on the dates
and in the amounts set forth in the table below, unless accelerated sooner
pursuant to Section 11.1:

 

Payment Dates Principal Amortization
Payment March 31, 2020 $562,000 June 30, 2020 $562,000 September 30, 2020
$562,000 December 31, 2020 $1,312,000 March 31, 2021 $1,312,000 June 30, 2021
$1,312,000 September 30, 2021 $1,312,000 December 31, 2021 $1,312,000 March 31,
2022 $1,312,000 June 30, 2022 $1,312,000 September 30, 2022 $1,312,000 December
31, 2022 $1,312,000 March 31, 2023 $1,312,000 June 30, 2023 $1,312,000 September
30, 2023 $1,312,000 Last day of the Term Outstanding Principal
Balance of Loans

 

5

 

 

2.4          Amendment to Section 2.20(d) to the Credit Agreement. Section
2.20(d) of the Credit Agreement is hereby amended and restated in its entirety
to read in full as follows:

 

(d)           Excess Cash Flow. Subject to the Intercreditor Agreement,
commencing with respect to the fiscal year ended December 31, 2018, and with
respect to each fiscal year thereafter during the Term, on or before the date
that is ten (10) days after the date on which financial statements are required
to be delivered pursuant to Section 9.7 (the “ECF Payment Date”), the Borrowers
shall repay the Loans in an amount equal to (i) fifty percent (50%) of Excess
Cash Flow for such fiscal year and thereafter, to the extent the Total Leverage
Ratio is greater than 2.75 to 1.00 and (ii) 0.00% of the Excess Cash Flow for
such fiscal year to the extent the Total Leverage Ratio is equal to or less than
2.75 to 1.00, less, in each case, the amount of voluntary prepayment of the
Loans made by the Borrowers in such fiscal year; provided that Borrowers may, at
their option, make all Excess Cash Flow payments for any fiscal year pursuant to
clause (i) above even if the Total Leverage Ratio is equal to or less than 2.75
to 1.00. Each such prepayment shall be accompanied by a certificate signed by
HT’s chief financial officer certifying the manner in which Excess Cash Flow and
the resulting prepayment were calculated, which certificate shall be in form and
substance reasonably satisfactory to Required Lenders. Any such prepayment shall
be applied as set forth in clause (e) below. Notwithstanding the foregoing,
solely with respect to any payment due hereunder with respect to the fiscal year
ended December 31, 2019, such payment shall be calculated based solely on Excess
Cash Flow for the fiscal quarter ended December 31, 2019.

 

6

 

 

2.5          Amendment to Section 2.20(f) to the Credit Agreement. Section
2.20(f)(i) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(i)            Notwithstanding anything herein to the contrary, no Prepayment
Premium or Make-Whole Amount shall be payable in connection with any prepayment
made pursuant to this Section 2.20 (other than a mandatory prepayment under
Section 2.20(b), a payment as a result of acceleration or foreclosure, or a
prepayment required as a result of a disposition of assets not permitted
hereunder).

 

2.6          Amendment to Section 3.1(c) to the Credit Agreement. Section 3.1(c)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

 

(c)           Interest Payments. Subject to the Intercreditor Agreement,
interest on each Loan shall be due and payable: (i) in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein; and (ii) in accordance with the terms hereof before and after judgment,
and before and after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
any Borrower.

 

2.7          Amendment to Section 3.4 of the Credit Agreement. Section 3.4 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

(a)           Subject to the Intercreditor Agreement, Borrowers shall pay the
amounts required to be paid in the Fee Letter and the FS Fee Letter in the
manner and at the times required by the Fee Letter and the FS Fee Letter.

 

(b)          Reserved.

 

2.8          Amendment to Section 6.5 of the Credit Agreement. Section 6.5 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

Financial Covenants.

 

(a)           Total Leverage Ratio. Maintain, as of the last day of the fiscal
quarter ending on each date set forth below, a Total Leverage Ratio not greater
than the maximum ratio set forth in the table below opposite such date.

 

Date Maximum Total
Leverage Ratio September 30, 2019 15.67x December 31, 2019 14.54x March 31, 2020
16.57x June 30, 2020 10.87x September 30, 2020 8.89x December 31, 2020 8.89x
March 31, 2021 7.75x June 30, 2021 7.03x September 30, 2021 6.08x December 31,
2021 5.36x

 

7

 

 

(b)           Minimum Liquidity. Maintain, as of the last day of each month
commencing with the month after the Fourth Amendment Effective Date, Liquidity
of at least $5,000,000.

 

(c)           From and after June 30, 2018, without the prior written consent of
the Required Lenders, the Credit Parties shall not be permitted to (x) make
Permitted Acquisitions or any other investments under Section 7.4(e) (excluding
transactions permitted under Section 7.10 hereof so long as such transactions
are solely among Borrowers and/or Guarantors) and Section 7.4(f), or (y)
declare, pay or make any dividends or distributions on any shares of the common
stock or preferred stock of any Credit Party (other than dividends or
distributions payable solely in its stock or rights thereto, or split-ups or
reclassifications of its stock), including Permitted Distributions, or payments
in respect of Earn-outs, under Section 7.7.

 

(d)           Minimum Adjusted EBITDA. Maintain, as of the last day of the
fiscal quarter ending on each date set forth below, a LTM Adjusted EBITDA not
less than the amount set forth in the table below opposite such date.

 

Date Minimum LTM
Adjusted EBITDA September 30, 2019 $7.887 million December 31, 2019 $7.954
million March 31, 2020 $7.359 million June 30, 2020 $11.745 million September
30, 2020 $12.021 million December 31, 2020 $12.300 million March 31, 2021
$14.295 million June 30, 2021 $14.566 million September 30, 2021 $15.431 million
December 31, 2021 $16.267 million

 

8

 

 

2.9          Amendment to Section 6.12 of the Credit Agreement. Section 6.12 of
the Credit Agreement is hereby amended by deleting the text thereof and
replacing it with the text “Reserved.”

 

2.10        Amendment to Article VI of the Credit Agreement. Article VI of the
Credit Agreement is hereby amended by adding the following new Section 6.15 at
the end thereof:

 

6.15. Board Observer.

 

Permit one (1) board observer (the “Board Observer”), who shall be an individual
designated by the Required Lenders (and which, for the avoidance of doubt, may
be an employee or Affiliate of any Lender), to attend (including, at the option
of such Board Observer, via telephone) all meetings of the board of directors
and any restructuring committee thereof (each, a “Governing Body”) of any Credit
Party. Furthermore, the Credit Parties shall provide to such Board Observer all
reports, meeting materials, notices, written consents, and other materials,
including, but not limited to, consents in lieu of meetings, as and when
provided to the other members of such Governing Body in their role as a member
of such Governing Body; provided, however, that the Board Observer shall not (i)
receive confidential information in violation of applicable law or
confidentiality restrictions where the counterparty has not waived the
confidentiality thereof, (ii) participate in meetings or conversations between a
Governing Body and its counsel that is privileged or receive materials that are
attorney work product, written attorney advice or materials prepared at the
request of an attorney and (iii) receive materials or participation in
discussions where they have an actual conflict of interest (based on the advice
of counsel). The Credit Parties shall pay (or cause to be paid) the reasonable
and documented out-of-pocket expenses of the Board Observer.

 

2.11        Amendment to Article VI of the Credit Agreement. Article VI of the
Credit Agreement is hereby amended by adding the following new Section 6.16 at
the end thereof:

 

6.16. Sale/Refinancing Process.

 

On or prior to the date that is six (6) months after a Trigger Event, the Credit
Parties shall commence a process (the “Sale/Refinancing Process”; the date of
such commencement, the “Sale/Refinancing Process Start Date”) to (x) sell the
Credit Parties’ businesses and/or assets (a “Sale”), and/or (y) consummate a
refinancing transaction (a “Refinancing”; together with any Sale, a
“Transaction”), in each case, subject to the below enumerated milestones (such
Milestones with respect to a Sale, the “Sale Milestones”; such Milestones with
respect to a Refinancing, the “Refinancing Milestones”; collectively, the
“Milestones”), which Milestones shall, for the avoidance of doubt, include those
listed below, and which Transaction shall, in any event, be consummated on or
prior to the eighteen (18) month anniversary of the Trigger Event (the “Outside
Date”):

 

9

 

 

(a)           Sale Milestones:

 

(i)            By five (5) days after the Sale/Refinancing Process Start Date,
the Credit Parties shall have retained an investment banker acceptable to the
Required Lenders pursuant to an engagement letter on terms customary for
transactions of this type and otherwise acceptable to the Required Lenders (the
“Investment Banker”).

 

(ii)           By twenty-one (21) days after the Sale/Refinancing Process Start
Date, the Credit Parties shall deliver to the Agent a list of potential
purchasers (the “Buyer List”) to target in connection with the pursuit of an
Acceptable Sale (as defined below). Upon the written request of the Required
Lenders, the Credit Parties shall cause the Investment Banker to promptly add to
the Buyer List any potential purchaser that such Lenders reasonably believe in
good faith (after consultation with the Investment Banker) could propose and
execute on an Acceptable Sale.

 

(iii)          By thirty (30) days after the Sale/Refinancing Process Start
Date, the Credit Parties shall deliver a draft confidential information
memorandum (the “CIM”) to the Lenders along with the proposed auction draft of
the purchase agreement for the Sale Process.

 

(iv)          By forty-five (45) days after the Sale/Refinancing Process Start
Date, the Credit Parties shall deliver a final version of the CIM and a final
version of the auction draft of the purchase agreement (together with the
related disclosure schedules) to prospective purchasers, including those
prospective purchasers included on the Buyer List, that they believe in good
faith could submit a binding bid, and such final version of the CIM, together
with a list of such prospective purchasers, shall be delivered to the Lenders.

 

(v)           Promptly following receipt thereof, the Credit Parties shall
deliver to the Lenders any written expressions of interest from prospective
purchasers.

 

(vi)          The Credit Parties shall establish a date that is not later than
seventy-five (75) days after the Sale/Refinancing Process Start Date (the “Bid
Deadline”) as the deadline for final submission of binding bids, which shall be
submitted with complete mark-ups of the auction draft of the purchase agreement
and the related disclosure schedules. Any such binding bids shall promptly be
delivered to the Lenders.

 

(vii)         By five (5) days after the Bid Deadline, the Credit Parties shall
have selected a bid that, in accordance with the fiduciary responsibilities of
the applicable Governing Bodies of the Credit Parties, they believe represents
the highest and best offer for an Acceptable Sale (taking into account the
impact of the revisions to the purchase agreement and the disclosure schedules
requested by the prospective purchasers). Such bid is referred to as the
“Winning Bid”.

 

10

 

 

(viii)        On or prior to twenty-five (25) days after the Bid Deadline, the
Credit Parties and the purchaser that submitted the Winning Bid will have
executed and delivered a purchase agreement to the Lenders reflecting the terms
of the Winning Bid (the “Purchase Agreement”).

 

(ix)          The Acceptable Sale contemplated by the Purchase Agreement shall
have been consummated immediately following receipt of all applicable
governmental approvals and, to the extent required, approval by the shareholders
of HT, and the proceeds thereof shall have been applied to the Obligations in
accordance with the terms of the Credit Agreement and the Intercreditor
Agreement.

 

(b)           Refinancing Milestones:

 

(i)            By twenty-one (21) days after the Sale/Refinancing Process Start
Date, the Credit Parties shall solicit indications of interest from financial
institutions and funds (including any financial institutions or funds suggested
by any Lender) with respect to providing a Refinancing.

 

(ii)           By forty-five (45) days after the Sale/Refinancing Process Start
Date, the Credit Parties shall have delivered to the Lenders a reasonably
detailed, bona fide proposal letter or term sheet from one or more financial
institutions or funds setting forth the terms of a Refinancing that would be
consummated on or before the Outside Date.

 

(iii)          By seventy-five (75) days after the Sale/Refinancing Process
Start Date, the Credit Parties shall have delivered to the Lenders a binding
commitment letter duly executed by one or more financial institutions or funds,
providing for a Refinancing (on funds certain terms) that would be consummated
on or before the Outside Date (a “Refinancing Commitment Letter”).

 

(iv)          In addition, on a weekly basis from and after the Sale/Refinancing
Process Start Date, the Credit Parties, their advisors, the CRO, and the
Investment Banker shall participate in telephonic update calls with the Lenders
and their advisors, concerning the Sale/Refinancing Process and including
disclosure of materials relating thereto reasonably requested by the Lenders.

 

(v)           On or prior to the Outside Date, the Credit Parties shall have
completed the Refinancing and the net proceeds therefrom shall be used to repay,
in full, in cash, all Obligations; provided, that, to the extent all or any
portion of the Revolving Loan Indebtedness remains outstanding after giving
effect to such Refinancing, the holders of Indebtedness under such Refinancing
shall bind themselves in writing to the terms of the Intercreditor Agreement in
accordance with Section 8.12 thereof.

 

Notwithstanding the foregoing, (x) in the event that the Credit Parties deliver
to the Lenders a fully executed Purchase Agreement on or before the Sale
Milestone set forth above, any failure to comply with a Refinancing Milestone
after such date (other than the requirement to consummate a Transaction by the
Outside Date) shall not constitute an Event of Default so long as such Purchase
Agreement remains in full force and effect, and (y) in the event that the Credit
Parties deliver to the Lenders a fully executed Refinancing Commitment Letter on
or before the Refinancing Milestone set forth above, any failure to comply with
a Sale Milestone after such date (other than the requirement to consummate a
Transaction by the Outside Date) shall not constitute an Event of Default so
long as such Refinancing Commitment Letter remains in full force and effect.

 

11

 

 

2.12        Amendment to Article VI of the Credit Agreement. Article VI of the
Credit Agreement is hereby amended by adding the following new Section 6.17 at
the end thereof:

 

6.17   Chief Restructuring Officer. At all times from and after the two (2) week
anniversary of the Fourth Amendment Effective Date (subject to the second
sentence of this Section 6.17), a designee of Grant Thornton LLP (or another
firm acceptable to the Required Lenders) shall serve as Chief Restructuring
Officer of the Credit Parties (the “CRO”). The Credit Parties hereby acknowledge
and agree that (x) the CRO is authorized to cooperate fully with the Lenders and
their advisors in connection with their ongoing examination of the Credit
Parties’ financial affairs, finances, financial condition, business and
operations, and (y) the Credit Parties shall not terminate the CRO’s engagement
or materially modify or reduce the CRO’s role or responsibilities without the
prior written consent of the Required Lenders. In the event that, following the
retention of a CRO, the Borrowers’ LTM Adjusted EBITDA exceeds the greater of
(x) 105% of the minimum LTM Adjusted EBITDA and (y) $9.55 million for two
consecutive quarterly reporting periods, the Borrowers may, in their discretion
and upon notice to the Lenders, terminate the CRO if the Borrowers reasonably
determine that the services of the CRO are no longer needed; provided, that no
Default or Event of Default shall have occurred or be continuing.

 

2.13        Amendment to Article VI of the Credit Agreement. Article VI of the
Credit Agreement is hereby amended by adding the following new Section 6.18 at
the end thereof:

 

6.18.   Board Composition.

 

From and after the Fourth Amendment Effective Date, each Credit Party shall
maintain at least two (2) Special Directors on their respective board of
directors. The Special Directors shall be individuals acceptable to the Lenders
acting reasonably. In the event that any such Special Director is unable to
serve by reason of death, resignation, or removal without cause, such vacancy
shall be promptly filled by an individual meeting the requirements for a Special
Director set forth in the applicable Credit Party’s By-Laws (as amended as of
the date hereof) and acceptable to the Lenders acting reasonably. Any removal of
a Special Director for cause shall require the prior written consent of the
Lenders, not to be unreasonably withheld.

 

2.14        Amendment to Section 7.15 of the Credit Agreement. Section 7.15 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

12

 

 

7.15         Amendment of Articles of Incorporation, By-Law.

 

(a) Except as required to conform to applicable law, amend, modify or waive any
term or provision of its Articles of Incorporation or By-Laws without the
consent of (i) a majority of HT’s then-serving directors, including any Special
Directors, and (ii) the Required Lenders.

 

(b) Issue, or commit or agree to issue, any Equity Securities of such Credit
Party that are senior to, or that have voting rights that exceed the rights of,
the common stock of the applicable Credit Party, regardless of whether such
shares are currently authorized under the applicable Credit Party’s Articles of
Incorporation. For the avoidance of doubt, and without limiting the generality
of the foregoing, Hudson Technologies, Inc.  shall not, without the prior
written consent of the Required Lenders, issue any shares of Series A Preferred
Stock (as defined in the Articles of Incorporation of Hudson Technologies,
Inc.), and Aspen Refrigerants, Inc. shall not, without the prior written consent
of the Required Lenders, issue any shares of Preferred Stock (as defined in the
Articles of Incorporation of Aspen Refrigerants, Inc.).

 

2.15        Amendment to Section 9.13(c) of the Credit Agreement. Section
9.13(c) of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

 

In addition, on a weekly basis from and after the Sale/Refinancing Process Start
Date, the Credit Parties, their advisors, the CRO and the Investment Banker
shall participate in telephonic update calls with the Lenders and their advisors
concerning the Sale/Refinancing Process and including disclosure of materials
relating thereto reasonably requested by the Lenders.

 

2.16        Amendment to Section 10.1 of the Credit Agreement. Section 10.1 of
the Credit Agreement is hereby amended by adding the following new proviso at
the end thereof:

 

; provided, however, that, from and after the Fourth Amendment Effective Date,
any failure to make a required payment under Section 2.6(a)(i) shall not
constitute an Event of Default for purposes of this Section 10.1 but shall
constitute a “Trigger Event” for all purposes under this Agreement;

 

2.17        Amendment to Section 10.5 of the Credit Agreement. Section 10.5 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

10.5       Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3, 10.5(ii) and 10.21, (i) failure or neglect of Borrowers or any Guarantor
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between Borrowers or any Guarantor,
and Agent or any Lender, or (ii) failure or neglect of Borrowers or any
Guarantor to perform, keep or observe any term, provision, condition or
covenant, contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof
which is not cured within ten (10) days from the occurrence of such failure or
neglect; provided, however, that, from and after the Fourth Amendment Effective
Date, any breach by the Credit Parties of Sections 6.5(a), (b), or (d) hereof
shall not constitute an Event of Default for purposes of this Section 10.5 but
shall constitute a “Trigger Event” for all purposes under this
Agreement;Amendment to Article X of the Credit Agreement. Section 10 of the
Credit Agreement is hereby amended by adding the following new Section 10.21 at
the end thereof:

 

13

 

 

10.21     Breach of Milestones. Any failure to comply with the Milestones which
continues unremedied for a period of five (5) business days unless waived in
writing by the Required Lenders, it being understood that failure to achieve the
final Sale Milestone shall be deemed to have occurred if consummation of the
transactions contemplated by the Purchase Agreement shall not have occurred
within 60 days of the effective date of the Purchase Agreement.

 

2.19        Compliance Certificate. The form of Compliance Certificate is hereby
amended and restated in its entirety as attached as Schedule 2 hereto.

 

Article III.
ADDITIONAL AGREEMENTS

 

3.1          Non-Interference. HT covenants and agrees that it shall cooperate
with, and not interfere with (x) the operations of the Special Committee
established pursuant to the Organizational Document Amendments, or (y) following
a Trigger Event, (i) the operations of the Credit Parties’ respective boards of
directors (other than HT), or (ii) the Sale/Refinancing Process.

 

3.2          Term Loan Priority Collateral. Subject to the terms of the
Intercreditor Agreement, the Credit Parties acknowledge and agree that any
proceeds of Term Loan Priority Collateral shall be held in a segregated account
prior to payment over to the Agent and Lenders (unless such proceeds are
otherwise reinvested in accordance with the terms of the Credit Agreement).

 

3.3          CRO Retention. On or before the two (2) week anniversary of the
Fourth Amendment Effective Date, the Credit Parties shall have retained a
designee of Grant Thornton LLP (or another firm acceptable to the Required
Lenders) to serve as Chief Restructuring Officer on terms and conditions
reasonably acceptable to, and pursuant to an engagement letter in form and
substance reasonably acceptable to, the Required Lenders.

 

Failure of the Credit Parties to comply with the covenants and agreements set
forth in this Article III shall constitute an immediate Event of Default.

 

Article IV.
CONDITIONS TO EFFECTIVENESS

 

4.1          Closing Conditions. This Amendment shall be deemed effective as of
the date (the “Fourth Amendment Effective Date”) on which the following
conditions shall have been satisfied:

 

14

 

 

(1)      The Agent and the Lenders shall have received a copy of this Amendment
duly executed by each of the Borrowers, the other Credit Parties, the Required
Lenders and the Agent;

 

(2)       The Agent and the Lenders shall have received copies of the Revolving
Loan Agreement and the Intercreditor Agreement, duly executed by the Revolving
Agent and Lenders (as defined in the Revolving Loan Agreement) as applicable, in
form and substance satisfactory to the Required Lenders;

 

(3)      The Agent and the Lenders shall have received evidence that the
organizational documents of each of the Credit Parties shall have been amended
in a manner acceptable to the Required Lenders (the “Organizational Document
Amendments”), and such amendments shall have become effective;

 

(4)      The Credit Parties shall have appointed two (2) Special Directors
satisfactory to the Required Lenders to the board of directors of each of HT,
the Borrowers and the other Credit Parties;

 

(5)      The Credit Parties shall have (x) paid an amendment fee equal to 0.50%
of the outstanding principal amount of the Obligations (calculated immediately
prior to giving effect to this Amendment), which fee shall be fully earned and
non-refundable on the Fourth Amendment Effective Date, and which shall be
payable in cash in immediately available funds to the Lenders on a pro rata
basis, and (y) made a voluntary prepayment of the Loans in an aggregate
principal amount of $14,000,000 which prepayment shall be applied pro rata to
the Loans and the principal repayment installments thereof in the inverse order
of maturity;

 

(6)      The Credit Parties shall have paid all accrued and outstanding fees of
the Agent and the Lenders in accordance with Section 14.9 of the Credit
Agreement (including accrued and outstanding fees and expenses of King &
Spalding LLP, counsel to the Lenders, FTI Consulting Inc., financial advisor to
the Lenders, and Nixon Peabody LLP, counsel to the Agent); and

 

(7)      After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

Article V.
MISCELLANEOUS

 

5.1           Amended Terms. On and after the Fourth Amendment Effective Date,
all references to the Credit Agreement in each of the Other Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

15

 

 

5.2          Representations and Warranties of the Credit Parties. Each Credit
Party represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)          This Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.

 

(d)          The representations and warranties set forth in the Credit
Agreement are true and correct in all material respects as of the date hereof as
if made on and as of such date (except to the extent any such representation or
warranty relates to an earlier specified date, in which case they shall be true
and correct in all material respects as of such earlier date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

5.3          Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement and the Other Documents and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement and the Other Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

 

5.4          Credit Document. This Amendment shall constitute an Other Document
under the terms of the Credit Agreement.

 

5.5          Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of King & Spalding LLP, counsel to the Lenders.

 

5.6          Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Agent or the Required Lenders, as is necessary
to carry out the intent of this Amendment.

 

5.7          Entirety. The Credit Agreement (as modified by this Amendment) and
the Other Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof.

 

5.8          Counterparts. This Amendment may be executed in original
counterparts each of which counterpart shall be deemed an original document but
all of which counterparts together shall constitute the same agreement.
Execution and delivery via facsimile or PDF shall bind the parties.

 

16

 

 

5.9          No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such persons, or failure of such
persons to act under the Credit Agreement on or prior to the date hereof.

 

5.10        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

5.11        General Release. In consideration of the willingness of the Agent
and the Lenders to enter into this Amendment, each Credit Party hereby releases
and forever discharges the Agent, the Lenders and the Agent’s and the Lender’s
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Credit
Party on or prior the date hereof may have or claim to have against any of the
Bank Group in any way related to or connected with the Credit Agreement, the
Other Documents and the transactions contemplated thereby.

 

5.12        Governing Law; Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial. The governing law, jurisdiction, service of process and waiver of
jury trial provisions set forth in Sections 14.1 and 11.8 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

 

5.13        Agent Authorization. Each of the undersigned Lenders, which together
constitute the Required Lenders, hereby authorizes the Agent to execute and
deliver this Amendment, the Intercreditor Agreement and the termination of the
Deposit Account Control Agreement dated as of January 12, 2018, by and among
Hudson Technologies Company, the Secured Parties (as defined therein) and PNC
Bank, National Association relating to account numbers 8026583191, 8026583183,
and 8026583167. By its execution below, each of the undersigned Lenders agrees
to be bound by the terms and conditions of this Amendment and the Intercreditor
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

 

 

  BORROWERS:       HUDSON TECHNOLOGIES COMPANY       By: /s/ Brian F. Coleman  
Name: Brian F. Coleman   Title: President, COO       HUDSON HOLDINGS, INC.      
By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title: President, COO      
  ASPEN REFRIGERANTS, INC.       By: /s/ Brian F. Coleman   Name: Brian F.
Coleman   Title: President, COO

 

Signature Page to Waiver and Fourth Amendment – Hudson Technologies 

 





 



 

  GUARANTORS:       HUDSON TECHNOLOGIES, INC.       By: /s/ Brian F. Coleman  
Name: Brian F. Coleman   Title: President, COO       Glacier International, Inc.
      By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title: President, COO
      Glacier Trading Corp.       By: /s/ Brian F. Coleman   Name: Brian F.
Coleman   Title: President, COO       HFC International, Inc.       By: /s/
Brian F. Coleman   Name: Brian F. Coleman   Title: President, COO         HFC
Traders, Inc.       By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title:
President, COO       RCT International, Inc.       By: /s/ Brian F. Coleman  
Name: Brian F. Coleman   Title: President, COO



 

Signature Page to Waiver and Fourth Amendment – Hudson Technologies



 



 

 

 

  RCTI Corp.       By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title:
President, COO       RCTI Trading, Inc.       By: /s/ Brian F. Coleman   Name:
Brian F. Coleman   Title: President, COO       RGIT, Inc.       By: /s/ Brian F.
Coleman   Name: Brian F. Coleman   Title: President, COO       RGIT Trading
Corp.       By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title:
President, COO       RGT Enterprises, Inc.       By: /s/ Brian F. Coleman  
Name: Brian F. Coleman   Title: President, COO

 



Signature Page to Waiver and Fourth Amendment – Hudson Technologies

 



 

 

  AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as the Agent       By: /s/
Alexandra Rhyne   Name: Alexandra Rhyne   Title: Assistant Vice President

 



Signature Page to Waiver and Fourth Amendment – Hudson Technologies

 



 



 

  LENDERS:       FS INVESTMENT CORPORATION II       By: /s/ Jessica Woolf  
Name: Jessica Woolf   Title: Authorized Signatory       FS INVESTMENT
CORPORATION III       By: /s/ Jessica Woolf   Name: Jessica Woolf   Title:
Authorized Signatory       FS INVESTMENT CORPORATION IV       By: /s/ Jessica
Woolf   Name: Jessica Woolf   Title: Authorized Signatory       FS KKR CAPITAL
CORP.       By: /s/ Jessica Woolf   Name: Jessica Woolf   Title: Authorized
Signatory

 



Signature Page to Waiver and Fourth Amendment – Hudson Technologies

 





 

 

Schedule 1

 

“Specified Defaults”

 

(i) the Credit Parties’ failure to comply with the Total Leverage Ratio set
forth in Section 6.5(a) of the Credit Agreement for the fiscal quarters ended
June 30, 2019 and September 30, 2019, which such failure constitutes an Event of
Default under Section 10.05 of the Credit Agreement; and

 

(ii) the Credit Parties’ failure to comply with the Minimum Liquidity covenant
set forth in Section 6.5(b) of the Credit Agreement for the fiscal quarters
ended June 30, 2019 and September 30, 2019, which such failure constitutes an
Event of Default under Section 10.05 of the Credit Agreement.

 





 

 